El Juez Asociado Sr. Aldrey,
emitió la opinión del tribunal.
En el presente caso, la Corte de Distrito de San Juan, Sección 2a., resolvió en 9 de marzo de 1911, de acuerdo con la excepción alegada contra la demanda, que ésta no aducía hechos bastantes para determinar una causa de acción, por estar prescrita la que en ella se ejercita.
Algunos días después, la demandante interpuso recurso de apelación contra la sentencia dictada en este caso el día 9 de marzo de este año, que declara cón lugar la excepción del demandado, sin que conste del récord traído ante este tribunal, que la resolución mencionada fuera registrada como •sentencia.
*617Ya hemos resuelto en varios casos, y últimamente en los de Jimenez v. Olmedo, 13 diciembre, 1907; Cintrón v. Figueroa, 16 diciembre, 1907; Rijos v. Peña, 23 diciembre, 1907; Comunidad de Regantes del “Bucaná,” v. Casalduc, 17 febrero, 1908; Otero v. Monroig, 23 febrero, 1909; Vega y otros v. Rodríguez y otros, 6 marzo, 1911; y The American R. R. Co. of P. R. v. J. Quiñones. 10 marzo, 1911, que las resolu-ciones de las cortes decidiendo excepciones, no ponen término al asunto y que es necesario que se registren como senten-cias para que produzcan ese efecto y también el de que este Tribunal Supremo pueda conocer de ellas en grado de ape-lación.
Por los motivos consignados la apelación debe ser deses-timada.

Desestimada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados MacLeary, Wolf y del Toro.